GODDARD, District Judge.
Motion for a bill of particulars.
The indictment contains four counts charging evasion of taxes in violation of U.S.C.A. Title 26, § 145(b).
It specifies the sources of the income it charges the defendant received except as to the item “other income $11,762.75” in Count 2. This may be too indefinite to allow defendant to properly prepare to meet this particular charge and the Government should inform defendant of the general source or sources of1 this “other income”.
Similarly the item “other deductions” in both Counts 1 and 2 is too indefinite. The defendant should be informed as to the general nature of the “other deductions” so that he may prepare a defense of those items that are in dispute.
In his other requests for particulars the defendant seeks to obtain the evidence the Government will offer in support of its charges. The defendant is not entitled to this. With the additional information as to the source or sources of the “other income” and as to the expenses included in “other deductions”, the allegations of the indictment are sufficient to inform the defendant of the charges and to enable him to prepare for trial.
The Government shall furnish defendant with a bill of particulars stating generally the source or sources of the “other income $11,762.75” referred to in Count 2 and the general nature of the expenses included in the item “other deductions” in both Counts 1 and 2.
In other respects the motion for bill of particulars is denied.
Settle order on notice.